911 F.2d 723Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Rose MECKLEY, Plaintiff-Appellant,v.Michael MAGNUM, Sheriff of Raleigh County, J.R. Lilly, ChiefJailer of the Raleigh County Jail, Officer Carter,Corrections Officer at the Raleigh County Jail, NameUnknown, Director of the Commissary at the Raleigh CountyJail, Raleigh County Jail, Raleigh County, Ron Gregory,Commissioner of the MV Department of Corrections, MikeHouse, Superintendent of Pruntytown Correctional Center,Mike Gilmore, Unit Manager at Pruntytown CorrectionalCenter, Dorsey Williams, Correctional Officer at PruntytownCorrectional Center, Pruntytown Correctional Center, WestVirginia Department of Corrections, Name Unknown, Directorof the Federal Bureau of Prisons, Ron Burkhardt, Warden ofFCI Alderson, Mildred Lewis, Case Manager at FCI Anderson,Bernie Ellis, Unit Manager at FCI Alderson, Name Unknown,Director of the Commissary at FCI Alderson, FCI Alderson,Federal Bureau of Prisons, Defendants-Appellees.
No. 90-7331.
United States Court of Appeals, Fourth Circuit.
Submitted July 9, 1990.Decided July 24, 1990.Rehearing and Rehearing In Banc Denied Aug. 17, 1990.

Appeal from the United States District Court for the Northern District of West Virginia, at Elkins.  Robert Earl Maxwell, Chief District Judge.  (C/A No. 90-24-E)
Rose Meckley, appellant pro se.
N.D.W.Va.
DISMISSED.
Before SPROUSE and WILKINS, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Rose Meckley, a West Virginia prisoner, filed a civil rights suit which the district court dismissed for failure to state a cause of action.  Meckley served a timely Fed.R.Civ.P. 59 motion to vacate judgment and then filed her notice of appeal of the district court's dismissal.  Later, the district court denied Meckley's Rule 59 motion.


2
Because Meckley's notice of appeal was filed before the district court ruled on her Rule 59 motion, the notice is without effect.  Under Fed.R.App.P. 4(a)(4), in order for this Court to gain jurisdiction over the appeal the notice of appeal must be filed after the entry of judgment disposing of the Rule 59 motion.   Griggs v. Provident Consumer Discount Co., 459 U.S. 56 (1982).  This requirement is mandatory and jurisdictional.   Id. at 61.  Therefore, because appellant did not note a timely appeal, we deny leave to proceed in forma pauperis and dismiss the appeal.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


3
DISMISSED.